


Exhibit 10.34

 

United States

 

NON-STATUTORY STOCK OPTION AWARD AGREEMENT

 

Non-transferable

GRANT TO

 

--------------------------------------------------------------------------------

 

(“Optionee”)

 

the right to purchase from Sally Beauty Holdings, Inc. (the “Company”)

 

shares of its common stock, par value $0.01, at the price of $           per
share (the “Option”)

 

pursuant to and subject to the provisions of the Sally Beauty Holdings, Inc.
2010 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”). By accepting the
Option, Optionee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Agreement and the Plan. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

Unless vesting is accelerated as provided herein or otherwise in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following schedule, provided that Optionee is providing services to the
Company on each of the following dates:

 

Vesting Date

 

Percent of Option Vested

 

October 18, 2011

 

25

%

October 18, 2012

 

50

%

October 18, 2013

 

75

%

October 18, 2014

 

100

%

 

IN WITNESS WHEREOF, Sally Beauty Holdings, Inc., acting by and through its duly
authorized officers, has caused this Award Agreement to be duly executed.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Grant Date: October 19, 2010

Its:

 

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1. Vesting of Option. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award Agreement.
Notwithstanding the vesting schedule, (i) upon the occurrence of a Change in
Control, unless the Committee otherwise determines as provided in Section 9.2 of
the Plan, the Option shall become fully vested and exercisable, and (ii) upon
Optionee’s termination of service as a result of Optionee’s death or Disability,
that portion of the Option that would have become vested and exercisable on the
next vesting date following the effective date of Optionee’s termination of
service shall become vested.

 

2. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Central Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

 

(a) two (2) months after the termination of Optionee’s service with the Company
for any reason other than (i) by the Company for Cause or, if Optionee’s
employment is subject to the terms of a then-effective written employment
agreement between Optionee and the Company or an Affiliate,  by Optionee without
compliance with, or without “good reason” or words of similar import under, the
terms of his or her employment agreement, if any, or (ii) by reason of
Optionee’s death, Disability or Retirement;

 

(b) twelve (12) months after the date of the termination of Optionee’s service
with the Company by reason of his or her Retirement, if Optionee does not agree
to be bound by Restrictive Covenants (as defined in Section 3 herein);

 

(c) thirty-six (36) months after the date of the termination of Optionee’s
service with the Company by reason of his or her Retirement, if Optionee agrees
to be bound by Restrictive Covenants;

 

(d) twelve (12) months after the date of the termination of Optionee’s service
with the Company by reason of his or her Disability;

 

(e) twelve (12) months after Optionee’s death, if Optionee dies while providing
services to the Company, or during the two-month period described in subsection
(a) above or during the 12-month period described in subsections (b) or
(d) above or during the 36-month period described in subsection (c) above, and
before the Option otherwise expires (upon Optionee’s death, the Option may be
exercised by Optionee’s estate or other beneficiary designated pursuant to the
Plan); or

 

(f) immediately upon the termination of Optionee’s service with the Company if
such termination is (i) by the Company for Cause, or (ii) if Optionee’s
employment is subject to the terms of a then-effective written employment
agreement between Optionee and the Company or an Affiliate, by Optionee without
compliance with, or without “good reason” or words of similar import under, the
terms of such employment agreement.

 

The Committee may, prior to the lapse of the Option under the circumstances
described in subsections (a), (b), (c), (d) or (f) above, extend the time to
exercise the Option as determined by the Committee in writing, but in no event
may the Option be extended beyond the Expiration Date. If Optionee returns to
service with the Company during the designated post-termination exercise period,
then Optionee shall be restored to the status Optionee held prior to such
termination. If Optionee or his or

 

--------------------------------------------------------------------------------


 

her beneficiary exercises an Option after termination of service, the Option may
be exercised only with respect to the portion of the Option that was otherwise
vested on Optionee’s termination of service, including any portion of the Option
vested by acceleration under Section 1.

 

3. Retirement. If Optionee’s service with the Company is terminated as a result
of his or her Retirement and Optionee agrees to be bound by certain restrictive
covenants (including non-competition, non-solicitation, non-disclosure and
non-disparagement covenants as determined in the sole discretion of the Company)
(“Restrictive Covenants”), for the three-year period following his or her
Retirement, then Optionee will continue to vest in the portion of the Option
that was not vested and exercisable as of the date of Optionee’s Retirement for
the three-year period following Optionee’s Retirement as if Optionee’s service
had not terminated, unless Optionee violates the any of the Restrictive
Covenants.  If, in the sole discretion of the Committee, Optionee violates one
of the Restrictive Covenants during the three-year period following Optionee’s
Retirement, then all Options, whether or not vested, shall be immediately
forfeited and cancelled as of the date of such violation.  If Optionee’s service
with the Company is terminated as a result of his or her Retirement and Optionee
does not agree to be bound by Restrictive Covenants, then the Option shall be
exercisable only with respect to the portion of the Option that was otherwise
vested on Optionee’s termination of service.

 

4. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee in the form
attached hereto as Exhibit A hereto, or such other form approved by the Company
(the “Exercise Notice”) and (b) payment to the Company in full for the shares of
Common Stock subject to such exercise. If the person exercising an Option is not
Optionee, such person shall also deliver with the Exercise Notice appropriate
proof of his or her right to exercise the Option. Payment for such shares of
Common Stock shall be (a) in cash, (b) by delivery (actual or by attestation) of
shares of Common Stock previously-acquired by the purchaser, (c) at the election
of the Company, by withholding of shares of Common Stock from the Option, or
(d) any combination thereof, for the number of shares of Common Stock specified
in the Exercise Notice.  Shares of Common Stock surrendered or withheld for this
purpose shall be valued at the Fair Market Value on the date of exercise. To the
extent permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Options may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
shares of Common Stock on behalf of Optionee and delivers cash sales proceeds to
the Company in payment of the exercise price.  To the extent that the Option is
outstanding and exercisable on the Expiration Date, and if the exercise price is
less than the Fair Market Value of the Common Stock on the Expiration Date, the
Option will be automatically exercised on the Expiration Date by withholding of
shares of Common Stock from the Option sufficient to cover the exercise price
and the minimum require tax withholding.

 

5. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Option. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company, by withholding from the Option shares of Common Stock having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes.

 

6. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Option is not assignable or transferable by Optionee other
than by will or

 

--------------------------------------------------------------------------------


 

the laws of descent and distribution or pursuant to a domestic relations order
that would satisfy Section 414(p)(1)(A) of the Code as if such section applied
to the Option, but the Committee may (but need not) permit other transfers. The
Option may be exercised during the lifetime of Optionee only by Optionee or any
permitted transferee.

 

7. Restrictions on Issuance of Shares of Common Stock. If at any time the
Committee shall determine in its discretion, that registration, listing or
qualification of the shares of Common Stock covered by the Option upon any
securities exchange or under any foreign, federal, or local law or practice, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to the exercise of the Option, the Option may not be
exercised in whole or in part unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Agreement and this Award Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Agreement, the provisions of the Plan shall be controlling and determinative.

 

9. Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Common Stock are in fact issued to such person in connection with the
exercise of the Option.  Nothing in this Award Agreement shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Optionee’s service at any time, nor confer upon Optionee any right to continue
providing services to the Company or any Affiliate.

 

10. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

 

11. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Sally Beauty Holdings, Inc., 3001
Colorado Boulevard, Denton, TX 76210, Attn: Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

 

12. Compensation Recoupment Policy. This Award Agreement shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the Board or any committee of the Board, to the extent such policy is
applicable.

 

--------------------------------------------------------------------------------


 

STOCK OPTION EXERCISE NOTICE

 

This Stock Option Exercise Notice (“Exercise Notice”) is made this        day of
                  , 20     between Sally Beauty Holdings, Inc. (the “Company”),
and the optionee named below (the “Optionee”) pursuant to the Sally Beauty
Holdings 2010 Omnibus Incentive Plan (the “Plan”).  Unless otherwise defined
herein, the capitalized terms used in this Exercise Notice shall have the
meaning ascribed to them in the Plan and in the Non-Statutory Stock Option Award
Agreement (“Option Agreement”) to which this Exercise Notice relates.

 

Award Number:

 

Optionee:

 

Number of Shares Purchased:

 

Option Exercise Price Per Share:

 

Aggregate Purchase Price:

 

Grant Date:

 

Vesting Commencement Date:

 

Type of Stock Option:

Non-Statutory Stock Option

 

The Optionee hereby delivers to the Company the Aggregate Purchase Price set
forth above (“Aggregate Purchase Price”) as indicated below (as applicable,
check and complete):

 

o                                    Cash Exercise: by delivering a check to the
Company for $               , which is the full Aggregate Purchase Price.

 

o                                    Broker-Assisted Cashless Exercise: by
delivering the Aggregate Purchase Price and the required tax withholding amount
from                                          , a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System.

 

o                                    IF PERMITTED BY THE COMPANY: By having the
Company withhold shares of Common Stock from the Option having a Fair Market
Value on the exercise date equal to the Aggregate Purchase Price.

 

o                                    IF PERMITTED BY THE COMPANY: Other exercise
method as permitted by the Plan.

 

On or before the exercise date, the Optionee will satisfy his or her tax
withholding obligations in the form specified below (check one):

 

o                                    Cash: by delivering a check to the Company
for the full tax withholding amount, as indicated by the Company.

 

o                                    Broker-Assisted Cashless Exercise:  The
Optionee elected under the paragraph above to pay the Aggregate Purchase Price
of the Option and the required tax withholding amount in a broker-assisted
cashless exercise.

 

o                                    IF PERMITTED BY THE COMPANY: By having the
Company withhold shares of Common Stock from the Option having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes.

 

o                                    IF PERMITTED BY THE COMPANY: Other method
as permitted by the Plan.

 

--------------------------------------------------------------------------------


 

The Company and the Optionee (the “Parties”) hereby agree as follows:

 

1.  Purchase of Shares.  On this date and subject to the terms and conditions of
this Exercise Notice, the Optionee hereby exercises the Option granted in the
Option Agreement between the Parties, dated as of the Grant Date set forth
above, with respect to the Number of Shares Purchased set forth above of the
Common Stock (the “Shares”) at the Aggregate Purchase Price equal to the Option
Exercise Price Per Share set forth above multiplied by the Number of Shares
Purchased set forth above.  The term “Shares” refers to the Shares purchased
under this Exercise Notice and includes all securities received (a) in
replacement of the Shares, and (b) as a result of stock dividends or stock
splits in respect of the Shares.

 

2.  Representations of the Optionee.  The Optionee represents and warrants to
the Company that the Optionee has received, read and understood the Plan, the
Option Agreement and this Exercise Notice and agrees to abide by and be bound by
their terms and conditions.

 

3.  Rights as Stockholder.  Until Optionee receives evidence of the issuance of
the Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  To the extent the Optionee exercises the Option pursuant to the
execution and delivery of this Exercise Notice, the Company shall issue to
Optionee the shares of Common Stock covered by this Exercise Notice.  Evidence
of the issuance of the shares of Common Stock purchased pursuant to the exercise
of the Option may be accomplished in such manner as the Company or its
authorized representatives shall deem appropriate including, without limitation,
electronic registration, book-entry registration or issuance of a certificate or
certificates in the name of the Optionee or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Optionee receives evidence of the
issuance of the Shares.

 

In the event the shares of Common Stock issued pursuant to the exercise of this
Option remain subject to any additional restrictions, the Company and its
authorized representatives shall take such actions as the Company, or its
authorized representative, deems appropriate to ensure that the Optionee is
prohibited from entering into any transaction which would violate any such
restrictions, until such restrictions lapse.

 

4.  Tax Withholding Obligations.  The Optionee agrees to satisfy all applicable
federal, state, local income, employment and other tax withholding obligations
and herewith delivers to the Company the amount necessary, or has made
arrangements acceptable to the Company, to satisfy such obligations as provided
in the Plan and the Option Agreement.

 

5.  Tax Consequences.  The Optionee understands that he or she may suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares.  The Optionee represents that the Optionee has consulted with any
tax consultant(s) he or she deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

6.  Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice, and this Exercise Notice shall inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
herein set forth, this Exercise Notice shall be binding upon the Optionee and
his or her heirs, executors, administrators, successors and permitted assigns.

 

7.  Interpretive Matters.  Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural,

 

--------------------------------------------------------------------------------


 

and vice versa.  The term “include” or “including” does not denote or imply any
limitation.  The captions and headings used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this Exercise Notice for
construction or interpretation.

 

8.  Entire Agreement; Governing Law.  This Exercise Notice, with the Plan and
the Option Agreement, constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Parties.  Nothing in this Exercise Notice or in
the Plan or the Option Agreement (except as expressly provided herein or
therein) is intended to confer any rights or remedies on any person other than
the Parties.  This Exercise Notice (like the Plan and the Option Agreement) is
to be construed in accordance with and governed by the internal laws of the
State of Delaware, without giving effect to any choice-of-law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Texas to the rights and duties of the Parties.  Should any
provision of the Plan, the Option Agreement, or this Exercise Notice be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law, and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

9.  Notice.  Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in the Option Agreement, or to such
other address as such Party may designate in writing from time to time by notice
to the other Party in accordance with this Section 9.

 

10.  Further Instruments.  Each Party agrees to execute such further instruments
and to take such further action as may be necessary or reasonably appropriate to
carry out the purposes and intent of this Exercise Notice.

 

Submitted by:

 

Accepted by:

 

 

 

OPTIONEE:

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

By:

 

 

 

 

 

(Signature)

 

Its:

 

 

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------

 
